         Case 20-17146-SLM     Doc 5     Filed 06/10/20 Entered 06/10/20 13:56:20          Desc
                                             Page 1 of 2

                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF NEW JERSEY


In re:                                                                         Bankr. Case No. 20-17146
Jennifer A. Sunkin                                                                                 Chapter 7
         Debtor(s)


                                        REQUEST FOR NOTICE



   Pursuant to Rule 2002(g), Daimler Trust hereby requests that all notices, pleadings and other
documents in this case be served upon it at the following address:

                                 Daimler Trust
                                 c/o BK Servicing, LLC
                                 PO Box 131265
                                 Roseville, MN 55113-0011




                                                 BK Servicing, LLC


                                                    /s/ Ed Gezel
                                                 By__________________________________

                                                      Ed Gezel, Agent
                                                      BK Servicing, LLC
                                                      PO Box 131265
                                                      Roseville, MN 55113-0011
                                                      651-366-6390
                                                      notices@bkservicing.com
      Case 20-17146-SLM          Doc 5    Filed 06/10/20 Entered 06/10/20 13:56:20             Desc
                                              Page 2 of 2


Certificate of Service
This Request for Notice was sent via first class mail to or served electronically on the following
individuals on June 10, 2020 :
  Ralph A Ferro, Jr                                    Jay L. Lubetkin
  Ralph A Ferro, Jr, Esq Law Offices                   Rabinowitz, Lubetkin & Tully, L.l.c.
  66 East Main Street, 3rd Floor                       293 Eisenhower Parkway, Suite 100
  Little Falls, NJ 07424                               Livingston, NJ 07039


                                                          /s/ Ed Gezel, Agent
                                                       By___________________________________
                                                           Ed Gezel

 516028
